DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on Oct 29, 2019 and May 19, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keys, II et al. (US 20150051795) (“Keys”).
Regarding claim 1, Keys anticipates An agricultural planter configured to be moved over a supporting surface by a vehicle, the agricultural planter comprising (see at least Keys para 49: "Accordingly, as the train 40 moves over the field ( e.g., as driven by motive force from the tractor 42), the three vehicles (i.e., the tractor 42, the implement 44, and the cart 46) travel in series."): a frame (see at least Keys para 63: "the frame of the implement 88"); a planter assembly coupled to the frame (see at least Keys para 65: "In certain embodiments, the seed-planting implements 44 and 88 (or another vehicle utilized in place of the implements 44 and 88)"); a first propulsion assembly coupled to the frame at a first position, the first propulsion assembly including a first traction member configured to engage the supporting surface (see at least Keys para 51: "the implement 44 (or another towed vehicle) may be provided with motors or other devices to actively rotate the wheels 52 ( or otherwise power a different ground-engaging element)."); a second propulsion assembly coupled to the frame at a second position, the second propulsion assembly including a second traction member configured to engage the supporting surface (see at least Keys Para 53: "As depicted, for example, a motor 58 is provided to power the right-side wheels 54a of the cart 46, and a separate motor 60 (see also FIG. SA) is provided to power the left-side wheels 54b of the cart 46."); and a drive assembly operably coupled to at least one of the first or second propulsion assemblies and configured to drive at least one of the first or second traction members during operation of the planter assembly (see at least Keys para 55: "For example, the controller 62 may be in electronic or hydraulic communication with various actuators, sensors, and other devices within ( or outside of) the tractor 42, the implement 44, and the cart 46, including the motors 58 and 60."), wherein the first traction member is configured to be driven independently of the second traction member (see at least Keys para 47: "with at least one of the towed vehicles being configured as a powered towed vehicle, with individually powered wheels (or other ground-engaging members).").
Regarding claim 2, Keys remains as applied to claim 1. Keys further anticipates the agricultural planter of claim 1, wherein the drive assembly is operably coupled to both the first and second propulsion assemblies (see at least Keys para 55: "In order to control operation of the motors 58 and 60 ( or actuators of other steering assemblies), as well as various other aspects of the operation of the vehicle train 40, a controller 62 may be provided."), wherein the drive assembly is configured to drive the first traction member at a first velocity, and wherein the drive assembly is configured to drive the second traction member at a second velocity different than the first velocity (see at least Keys para 72: "the controller 62 may control the motors 58 and 60 to cause a difference in rotational speed between the right-side powered wheels 54a and the left-side powered wheels 54b of the cart 46"). 
Regarding claim 3, Keys remains as applied to claim 2. Keys further anticipates the agricultural planter of claim 2, further comprising a control processor configured to be in communication with the vehicle and the drive assembly (see at least Keys para 55: "The controller 62 may be configured as a computing device with associated processor devices and memory architectures, as a hard-wired computing circuit ( or circuits), as a programmable circuit, as a hydraulic, electrical or electro-hydraulic controller, or otherwise."), wherein the control processor is configured to control the drive assembly to change at least one of the first velocity and the second velocity in response to the vehicle turning in a direction (see at least Keys para 76: "For example, in a turn resulting in a similar orientation of the vehicle train 40 depicted in FIG. 8B, the controller 62 may apply a steering correction for the implement 44 by causing the motor 60 to rotate the wheels 54b at a higher speed than the motor 58 rotates the wheels 54a.").
Regarding claim 5, Keys remains as applied to claim 3. Keys further anticipates the agricultural planter of claim 3, wherein the control processor is configured to be in communication with a sensor configured to determine a direction of travel of the agricultural planter (see at least Keys para 84: "In certain implementations, relevant orientation information may be determined 202 by a sensing device, such as the GPS device 68, one or both of the sensors 64 and 66, or another sensing device."), and wherein the control processor is configured to control the drive assembly to change at least one of the first velocity and the second velocity based on the direction of travel of the agricultural planter and a direction of travel of the vehicle (see at least Keys para 87: "In certain implementations, the determined 202 orientation information may be used directly to determine 220 a steering correction.").
Regarding claim 6, Keys remains as applied to claim 1. Keys further anticipates the agricultural planter of claim 1, wherein the drive assembly includes a hydraulic motor (see at least Keys para 34: "Motors 18 are assumed to be electric motors in the illustrated embodiment, but could be differently configured depending on the application, such as hydraulic motors").
Regarding claim 7, Keys anticipates an implement configured to be moved over a supporting surface by a vehicle, the implement comprising (see at least Keys para 49: "Accordingly, as the train 40 moves over the field ( e.g., as driven by motive force from the tractor 42), the three vehicles (i.e., the tractor 42, the implement 44, and the cart 46) travel in series."): a frame (see at least Keys para 63: "the frame of the implement 88"); an implement assembly coupled to the frame, the implement assembly configured to interact with the supporting surface (see at least Keys para 65: "In certain embodiments, the seed-planting implements 44 and 88 (or another vehicle utilized in place of the implements 44 and 88)"); a first propulsion assembly coupled to the frame at a first position, the first propulsion assembly including a first traction member configured to engage the supporting surface (see at least Keys para 51: "the implement 44 (or another towed vehicle) may be provided with motors or other devices to actively rotate the wheels 52 ( or otherwise power a different ground-engaging element)."); and a second propulsion assembly coupled to the frame at a second position, the second propulsion assembly including a second traction member configured to engage the supporting surface (see at least Keys Para 53: "As depicted, for example, a motor 58 is provided to power the right-side wheels 54a of the cart 46, and a separate motor 60 (see also FIG. SA) is provided to power the left-side wheels 54b of the cart 46."), wherein the first traction member is configured to be driven independently of the second traction member (see at least Keys para 47: "with at least one of the towed vehicles being configured as a powered towed vehicle, with individually powered wheels (or other ground-engaging members).").
Regarding claim 8, Keys remains as applied to claim 7. Keys further anticipates the implement of claim 7, further comprising a drive assembly operably coupled to the first and second propulsion assemblies (see at least Keys para 55: "For example, the controller 62 may be in electronic or hydraulic communication with various actuators, sensors, and other devices within ( or outside of) the tractor 42, the implement 44, and the cart 46, including the motors 58 and 60."), wherein the drive assembly is configured to drive the first traction member at a first velocity, and wherein the drive assembly is configured to drive the second traction member at a second velocity different than the first velocity (see at least Keys para 72: "the controller 62 may control the motors 58 and 60 to cause a difference in rotational speed between the right-side powered wheels 54a and the left-side powered wheels 54b of the cart 46"). 
Regarding claim 9, Keys remains as applied to claim 8. Keys further anticipates the implement of claim 8, wherein the drive assembly includes a plurality of hydraulic motors (see at least Keys para 34: "Motors 18 are assumed to be electric motors in the illustrated embodiment, but could be differently configured depending on the application, such as hydraulic motors").
Regarding claim 13, Keys remains as applied to claim 7. Keys further anticipates the implement of claim 7, wherein the first and second traction members are continuous tracks (see at least Keys para 52: "the cart 46 ( or a similar towed vehicle) may be equipped with tracks rather than wheels.").
Regarding claim 14, Keys remains as applied to claim 7. Keys further anticipates the implement of claim 7, wherein the implement assembly is a planter assembly configured to dispense agricultural seeds along the surface (see at least Keys para 63: "a seed-planting implement 88").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keys further in view of Stanhope (US 2019/0059199).
Regarding claim 4, Keys remains as applied to claim 3. Keys further teaches manually operating a vehicle-train steering control (see at least para 82) and operator controls being used for turning operations (see at least para 76), Keys does not go into detail about how to manually operate the control. However Stanhope, in a similar field of implement guidance, teaches the agricultural planter of claim 3, wherein the control processor is configured to be in communication with an actuator positioned within a cab of the vehicle (see at least Stanhope para 27: "In some embodiments, the operator interface 114 and the work vehicle control system 102 may be disposed within the same housing, may share processors 116, 156, memory components 118, 158, and/or communication circuitry 120, 160."), wherein the actuator is separate from a steering wheel of the vehicle (see at least Stanhope para 27: "The operator interface 114 also includes the operator inputs 164 that enables a user to input information. The operator inputs 164 may be a keyboard, a series of buttons, a joystick, a mouse, a track pad, etc. In some embodiments, the display 162 and the operator input 164 may be a single component (e.g., a touchscreen)."), and wherein the actuator is operable to manually change at least one of the first velocity and the second velocity (see at least Stanhope para 26: "In the illustrated embodiment, the implement control system 112 includes an implement steering system 150,...The implement steering system may turn the implement (e.g., by actuating one or more wheels and/or tracks) based on signal(s) received from the work vehicle control system 102....The implement control system 112 may be controlled by the operator in a manual mode of operation"). It would have been obvious to someone skilled in the art before the effective filling date to modify Keys with Stanhope to include an actuator for manually controlling the implement based on the motivation to manually control the steering operations.
Claim(s) 10, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keys further in view of Boehm et al. (US Pub. No. 20160339951) (“Boehm”).
Regarding claim 10, Keys remains as applied to claim 8. Keys further teaches operating the wheels of the implement independently based on the angle of the turn (see at least para 76), but Keys does not track the steering angle via the steering wheel. However Boehm teaches in a similar field of steering assistance in a vehicle combination, d a control processor configured to be in communication with the drive assembly and a sensor coupled to a steering wheel of the vehicle (see at least Boehm para 34: The sensor signals are supplied to the electronic control unit 56 for the evaluation and corresponding control of the individual drives 46, 48, 50, 52. A steering angle sensor 58 is provided for the sensor determination of a real value δreal of a steering angle magnitude, which gives a wheel steering angle assumed on the steerable front wheels 34, 36 of the agricultural tractor 18… The steering angle magnitude either directly describes the wheel steering angle assumed on the steerable front wheels 34, 36 or a corresponding parameter, for example, the position of the steering handle 32, provided in the agricultural tractor 18), wherein the control processor is configured to control the drive assembly to change at least one of the first velocity and the second velocity in response to a signal generated by the sensor (see at least Boehm para 45: "In accordance with another embodiment of the device 54 and proceeding from the sensor-determined real value δreal of the steering angle magnitude, the electronic control unit 56 determines a theoretical course D (s) of a curve path to be traversed. The application of the yawing moment Γ hereby takes place by the asymmetrical control of the individual wheel drives 46, 48, 50, 52 in accordance with the determined theoretical course D(s)."). It would have been an obvious simple substitution to someone skilled in the art before the effective  filing date to use the steering wheel’s angle as the steering angle based on the motivation to anticipate the steering correction before it happens.
Regarding claim 12, the combination of Keys and Boehm remains as applied to claim 10. Keys further teaches the implement of claim 10, wherein the control processor is configured to be in communication with a sensor configured to determine a direction of travel of the implement (see at least Keys para 84: "In certain implementations, relevant orientation information may be determined 202 by a sensing device, such as the GPS device 68, one or both of the sensors 64 and 66, or another sensing device."), and wherein the control processor is configured to control the drive assembly to change at least one of the first velocity and the second velocity based on the direction of travel of the implement and a direction of travel of the vehicle (see at least Keys para 87: "In certain implementations, the determined 202 orientation information may be used directly to determine 220 a steering correction."). 
Regarding claim 15, Keys teaches a control system configured to steer an agricultural implement moveable over a supporting surface by a vehicle, the control system comprising (see at least Keys para 55: "In order to control operation of the motors 58 and 60 ( or actuators of other steering assemblies), as well as various other aspects of the operation of the vehicle train 40, a controller 62 may be provided"): a drive assembly configured to be coupled to a propulsion assembly of the agricultural implement (see at least Keys para 55: "For example, the controller 62 may be in electronic or hydraulic communication with various actuators, sensors, and other devices within ( or outside of) the tractor 42, the implement 44, and the cart 46, including the motors 58 and 60."). Keys teaches measuring steering corrections and adjusting the speed of motors on either side of an implement, but Keys does not explicitly teach measuring the steering angle of the steering wheel or adjusting the torque of the wheels. However Boehm teaches in a similar field of steering vehicle combinations  a first sensor configured to be coupled to a steering wheel of the vehicle,  the first sensor configured to determine an angular position of the steering wheel (see at least Boehm para 34: " A steering angle sensor 58 is provided for the sensor determination of a real value δreal of a steering angle magnitude, which gives a wheel steering angle assumed on the steerable front wheels 34, 36 of the agricultural tractor 18… The steering angle magnitude either directly describes... or a corresponding parameter, for example, the position of the steering handle 32, provided in the agricultural tractor 18."); and a control processor configured to be in communication with the first sensor and the drive assembly,  the control processor configured to receive a steering input from the first sensor (see at least Boehm para 34: "The sensor signals are supplied to the electronic control unit 56 for the evaluation and corresponding control of the individual drives 46, 48, 50, 52."), and send a steering output to the drive assembly based on the steering input to control a drive torque to the propulsion assembly (see at least Boehm para 32: "The illustrated wagon has right and left wheels 38, 40, 42, 44 arranged on opposite sides, which can be acted on, independently of one another, by controlling corresponding individual wheel drives 46, 48, 50, 52 with a drive torque Mr1, Mr2, M11, M12."). It would have been an obvious substitution to someone skilled in the art to use the steering wheel angle as the steering angle to account for steering corrections needed and to control the torque of a motor instead of the speed as both are affected by the power sent to the motor.
Regarding claim 18, the combination of Keys and Boehm remains as applied to claim 15. Keys further teaches the control system of claim 15, wherein the drive assembly includes a hydraulic motor (see at least Keys para 34: "Motors 18 are assumed to be electric motors in the illustrated embodiment, but could be differently configured depending on the application, such as hydraulic motors").
Claim(s) 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keys further in view of Boehm further in view of Stanhope.
Regarding claim 11, the combination of Keys and Boehm remains as applied to claim 10. While Keys and Boehm teach manually operating a vehicle-train steering control (see at least Keys para 82) and operator controls being used for turning operations (see at least Keys para 76), the combination does not go into detail about how to manually operate the control. However Stanhope, in a similar field of implement guidance teaches the implement of claim 8, wherein the control processor is configured to be in communication with an actuator positioned within a cab of the vehicle (see at least Stanhope para 27: "In some embodiments, the operator interface 114 and the work vehicle control system 102 may be disposed within the same housing, may share processors 116, 156, memory components 118, 158, and/or communication circuitry 120, 160."), wherein the actuator is separate from a steering wheel of the vehicle (see at least Stanhope para 27: "The operator interface 114 also includes the operator inputs 164 that enables a user to input information. The operator inputs 164 may be a keyboard, a series of buttons, a joystick, a mouse, a track pad, etc. In some embodiments, the display 162 and the operator input 164 may be a single component (e.g., a touchscreen)."). It would have been obvious to someone skilled in the art before the effective filling date to modify Keys with Stanhope to include an actuator for manually controlling the implement based on the motivation to manually control the steering operations.
Regarding claim 16, the combination of Keys and Boehm remains as applied to claim 15. While Keys teaches manually operating a vehicle-train steering control (see at least Keys para 82) and controlling the drive torque of the propulsion assembly (see at least Keys para 43: "electrical processing circuit 22 commands drive motors 18 at each wheel 16 to provide drive torque or braking torque"). Keys does not go into detail about how to manually operate the control. However Stanhope, in a similar field of implement guidance teaches the control system of claim 15, further comprising an actuator configured to be positioned within a cab of the vehicle separate from the steering wheel (see at least Stanhope para 27: "In some embodiments, the operator interface 114 and the work vehicle control system 102 may be disposed within the same housing, may share processors 116, 156, memory components 118, 158, and/or communication circuitry 120, 160."), wherein the control processor is configured to be in communication with the actuator and operable to manually control the propulsion assembly (see at least Stanhope para 27: "The operator inputs 164 may be a keyboard, a series of buttons, a joystick, a mouse, a track pad, etc. In some embodiments, the display 162 and the operator input 164 may be a single component (e.g., a touchscreen)."). It would have been obvious to someone skilled in the art before the effective filling date to modify Keys with Stanhope to include an actuator for manually controlling the implement based on the motivation to manually control the steering operations.
Regarding claim 17, the combination of Keys, Boehm, and Stanhope remains as applied to claim 16. Keys further teaches the control system of claim 16, wherein the control processor is configured to be in communication with a second sensor configured to determine a direction of travel of the agricultural implement (see at least Keys para 84: "In certain implementations, relevant orientation information may be determined 202 by a sensing device, such as the GPS device 68, one or both of the sensors 64 and 66, or another sensing device."), and wherein the control processor is configured to control the drive assembly based on the direction of travel of the agricultural implement and a direction of travel of the vehicle (see at least Keys para 87: "In certain implementations, the determined 202 orientation information may be used directly to determine 220 a steering correction.").
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keys further in view of Boehm further in view of Kovach (USP 7,597,172).
Regarding claim 19, the combination of Keys and Boehm remains as applied to claim 18. Keys discloses various power electronics or other control structures may be used to regulate operation of the motors (para 53), but Keys does not explicitly disclose a setup to use the electronics or control structures. Kovach teaches in the field of hydraulic power one such setup. Kovach teaches the control system of claim 18, further comprising a manifold configured to be positioned between the hydraulic motor and a power generator of the vehicle (see at least Kovach Col 7 Lines 17-21: "the high pressure manifold and hydraulic circuitry 50 to supply high pressure fluid from the accumulator system 46 and/or the primary pump 34 (if then operating) to the hydraulic drive motors 35 "), wherein the control processor is coupled to the hydraulic motor to control the drive torque of the propulsion assembly (see at least Kovach Col 7 Lines 16-33: "The controller may then command the high pressure manifold and hydraulic circuitry 50 to supply high pressure fluid from the accumulator system 46 and/or the primary pump 34 (if then operating) to the hydraulic drive motors 35 to drive the output drive shaft 27 through the mechanical transmission 58. This in turn will drive the drive wheels 23 of the vehicle to accelerate the vehicle from the stopped position. …The drive motors can operate to deliver high torque to the drive wheels of the vehicle."). It would have been an obvious matter of design choice to someone skilled in the art before the effective filling date to use the setup in Kovach in Keys since applicant has not disclosed that the setup solves any  stated problem or is for any particular purpose and it appears that the invention would perform equally well with any hydraulic setup.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keys further in view of Boehm further in view of Rotole et al. (US Pub. No. 20160039452).
Regarding claim 20, the combination of Keys and Boehm remains as applied to claim 18. Keys discloses various power electronics or other control structures may be used to regulate operation of the motors (para 53), but Keys does not explicitly disclose a setup to use the electronics or control structures. Rotole teaches in the field of steering control one such setup. Rotole teaches the control system of claim 18, further comprising a manifold configured to be positioned between the hydraulic motor and a power generator of the vehicle (see at least Rotole Fig 2: "See Controller 58, pumps 44,46; valve assembly 40; hydraulic motors 16b"), wherein the control processor is coupled to the manifold to control the drive torque of the propulsion assembly (see at least Rotole para 47: "The valve assembly 40 …may be in electronic communication with various components, such as an electronic controller 58 (or other control unit). The valve assembly 40 may also be in communication...with components of the front hydraulic drive circuit 16, such as hydraulic front drive pumps 16a (or related control devices such as control valves for the pumps 16a, and so on). In this way, for example, the valve assembly 40 may be utilized to control the speed of the drive pumps 16a (e.g., by mechanically adjusting the pumps 16a) in order to control, respectively, the speed of hydraulic front drive motors 16b. Accordingly, because the front drive motors 16b may be driven independently, with respect to each other, the valve assembly 40 may be utilized to control steering of the front wheels 14."). It would have been an obvious matter of design choice to someone skilled in the art before the effective filling date to use the setup in Rotole in Keys since applicant has not disclosed that the setup solves any  stated problem or is for any particular purpose and it appears that the invention would perform equally well with any hydraulic setup.

    PNG
    media_image1.png
    816
    1207
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wenger (US2009/0166101) teaches a skid steer turning mechanism involving joysticks and valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        


	/ANGELA Y ORTIZ/     Supervisory Patent Examiner, Art Unit 3663